Case: 20-40503     Document: 00515935872         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 13, 2021
                                  No. 20-40503
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Desmond Deray Gatson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CR-38-1


   Before Wiener, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Desmond Deray Gatson appeals his jury conviction for possession of
   a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and
   924(a)(2). Gatson contends that the district court abused its discretion by
   admitting his September 15, 2017 and July 9, 2018 Facebook posts of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40503      Document: 00515935872          Page: 2    Date Filed: 07/13/2021




                                    No. 20-40503


   unrelated firearms under Federal Rule of Evidence 404(b). He argues that
   these posts were not relevant to show his intent and knowledge and that any
   probative value was significantly outweighed by the danger of undue
   prejudice.
          A district court’s evidentiary rulings are reviewed for an abuse of
   discretion. United States v. Kinchen, 729 F.3d 466, 470 (5th Cir. 2013). We
   analyze Rule 404(b) admissions under the two-prong test outlined in United
   States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc). “First, it must
   be determined that the extrinsic offense evidence is relevant to an issue other
   than the defendant’s character.” Id. “Second, the evidence must possess
   probative value that is not substantially outweighed by its undue prejudice
   and must meet the other requirements of [Federal Rule of Evidence] 403.”
   Id.
          Here, a firearm was discovered under the driver’s seat of a vehicle
   driven by Gatson. Gatson’s defense theory was that his mother, who owned
   both the firearm and the vehicle, accidently left the firearm in the vehicle and
   he had no knowledge of it when he later borrowed the vehicle. Thus, by
   pleading not guilty, Gatson put his intent and knowledge at issue. See United
   States v. Arnold, 467 F.3d 880, 885 (5th Cir. 2006). Because Gatson’s
   Facebook posts showed his willingness and opportunity to possess firearms
   and not his character, the first prong of the Beechum test is satisfied. See
   Beechum, 582 F.2d at 910-11. Insofar as Gatson contends that there is no
   proof that he committed an “illegal extrinsic act,” his arguments are
   unpersuasive. An extrinsic offense is not required to be proved beyond a
   reasonable doubt, but, instead, “the task for the trial judge is to determine
   whether there is sufficient evidence for the jury to find that the defendant in
   fact committed the extrinsic offense.” Id. at 913. Gatson’s own words in the
   captions of the Facebook posts were sufficient evidence for the jury to infer
   his intent and deduce that he had committed the extrinsic acts.



                                          2
Case: 20-40503       Document: 00515935872          Page: 3     Date Filed: 07/13/2021




                                     No. 20-40503


            Having considered the relevant factors, Kinchen, 729 F.3d at 473, as
   well as the overall prejudicial effect of the extrinsic evidence, United States v.
   Juarez, 866 F.3d 622, 627 (5th Cir. 2017), we conclude that the potential
   prejudice of the evidence did not substantially outweigh its probative value.
   The evidence was probative of Gatson’s intent and knowledge, and the risk
   of prejudice was sufficiently mitigated by the district court’s preliminary
   instructions regarding the essential elements of the offense and the
   instructions it gave at the close of the case regarding the limited purposes for
   which the other acts evidence could be considered. See United States v.
   Garcia, 567 F.3d 721, 728-29 (5th Cir. 2009). While Gatson argues that the
   Facebook posts unfairly prejudiced the jury, they were not of a “heinous
   nature” that would “incite the jury to irrational decision by [their] force on
   human emotion” and were not “greater in magnitude” than the charged
   offense. Juarez, 866 F.3d at 629-30 (internal quotation marks and citation
   omitted). There was also “little opportunity of creating unfair prejudice”
   under Rule 404(b), as the challenged posts “did not occupy a significant
   portion of the trial.” United States v. Adair, 436 F.3d 520, 527 (5th Cir.
   2006).
            Finally, even if we were to conclude that the district court abused its
   discretion by admitting the Facebook posts, the error was harmless. See
   United States v. Hawley, 516 F.3d 264, 268-69 (5th Cir. 2008). The evidence
   at trial established that Gatson was the primary driver of the vehicle. In
   particular, Gatson had incurred two traffic violations in 2019 before the
   February 8, 2019 offense, many of the recovered items linked Gatson to the
   vehicle, and other Facebook posts not challenged on appeal showed Gatson
   with the vehicle. Additionally, his wallet and phone were recovered from the
   same place as the loaded ammunition magazine, and Gatson made a
   spontaneous statement to the arresting officer about the gun case in the
   vehicle, which suggested knowledge of the firearm being in the vehicle. In




                                           3
Case: 20-40503      Document: 00515935872          Page: 4   Date Filed: 07/13/2021




                                    No. 20-40503


   light of the overwhelming evidence of guilt, there is no reasonable possibility
   that the Facebook posts contributed to the jury’s verdict. See id. at 268.
          Accordingly, the district court’s judgment is AFFIRMED.




                                         4